 In the Matter of TIIE ATHENS HOME TELEPHONE COMPANY, EMPLOYERandTHE OHIO FEDERATION OF TELEPHONE WORKERS, INC.,PETITIONERCase No. 9-RC-.x,59.-Decided August 9, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before William Nai-mark, hearing officer. The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection. withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent all employees of the Employerin a single company-wide unit.The Employer contends that thereshould be a separate unit for each of its three departments : plant,traffic, and commercial.The Employer's operations are centered in a single building atAthens, Ohio, where all but 6 of its total personnel of 58 are located.The plant department, responsible for installing and maintaining allphysical properties of the Employer, occupies 1 floor.The commer-cial department, responsible for pay roll, billing, collection, and cor-respondence, shares a floor with the traffic department.The employeesin the traffic department are engaged,exclusively in handling toll calls.Local calls do not require the service of operators, being transmittedthrough automatic switch type equipment.The departments are85 N. L. R. B., No. 114.618 THE ATHENS HOME TELEPHONE COMPANY619'directed by the plant superintendent, the commercial manager, andthe chief operator, each of whom does all hiring for his respectivedepartment.All employees at the Athens office are hourly paid, have the samevacation privileges, and may qualify under the same bonus plan.TheEmployer concedes the interdependence of its departments and thehigh degree of integration of its over-all operation.It contends, how-ever, that in large companies, employees of plant departments arenever included in the same unit with the employees of the other depart-ments whose work is so different in character, and that the small sizeof its own operation should not affect the standards for determiningthe appropriate unit.However, we have frequently recognized sucha unit as appropriate.'Accordingly, we find that all the employeesof the Employer may constitute a single unit.The unit placement of the following categories is in dispute :Line foremen:There are two line foremen who spend about 10 per-cent of their time in actual physical labor.However, as the recordclearly establishes that the foremen spend the rest of their time insupervision and have the right to discipline and discharge the menworking under them, we shall exclude them as supervisors.Toll supervisors:There are three "toll supervisors."The majorityof their time is spent in directing other operators, although some timeis spent in relieving operators and completing records of calls.TheEmployer testified that the toll supervisors have authority to disci-pline operators and effectively to recommend their discharge.Weshall exclude them as supervisors.We find that all employees of the Employer at the Athens officeand at agency exchanges, excluding line foremen, toll supervisors, andall other supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election by'Matterof The Lorain Telephone Company,58 N. L. It. B. 478;Matter of IllinoiaConsolidated Telephone Company,61 N. L.R. B. 1073;Matter of West Coast TelephoneCompany,66 N. L.R. B. 1073:Matter of Peoples Telephone Corp.,69 N. L.R. B. 540;Matter of Interstate Telephone Company, 77N. L. R. B.637 ;Matter of Inter-MountainTelephone Co.,79 N. L.R. B. 715. Cf.Matter of Elyria Telephone Company,58 N. L. It. B.402 ;Matter of Pacific Telephone and Telegraph Company,55 N. L. R. B.1361 ;MatterofMichigan BellTelephone Company,63 N. L. R. B.941;Matter of Pacific Telephoneand TelegraphCo., 74 N.L.R. B. 536;Matter of Southeastern Associated TelephoneCompany,76 N. L. It. B. 1105. `620DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement,'to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by The Ohio Federation of Telephone Workers, Inc.